PER CURIAM.
Upon the papers before us it is quite clear that the main issue upon the facts is whether or not the orders given by the plaintiff were executed. The witnesses upon that subject are mainly, if not entirely, in the county of Albany. The books and papers of the corporation are also there, and they may be material upon the subject referred to. It seems to us that the convenience of witnesses requires the trial to be in Albany county, and therefore the motion of , the defendant should have been granted.
Order reversed, with $10 costs and disbursements, and motion granted, with $10 costs to abide the event.